    Case: 3:20-cr-00026-RAM-RM Document #: 64 Filed: 12/17/20 Page 1 of 1




                         DISTRICT COURT OF THE VIRGIN ISLANDS
                          DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )
                                             )
                    v.                       )      Case No. 3:20-cr-0026
                                             )
JAHVID ALEXANDER and JESTUS LARS             )
FRANCIS,                                     )
                                             )
                    Defendants.              )
                                             )

                                    ERRATA ORDER

      COMES NOW the Court and issues this Order to correct the following scrivener’s

errors in the Order dated December 17, 2020, ECF No. 63:

             On page 4, in the first Order, line two, delete “March 8, 2021” and
      replace with “May 3, 2021”;

              The resulting sentence reads: “ORDERED that the time beginning from
      the date of this order granting an extension through May 3, 2021, shall be
      excluded in computing the time within which the trial in this matter must be
      initiated pursuant to 18 U.S.C. § 3161;”

      It is further ORDERED that a copy of this Order be served on all counsel of record.



Dated: December 17, 2020                               /s/ Robert A. Molloy
                                                       ROBERT A. MOLLOY
                                                       District Judge
